UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4138


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HUMBERTO PALACIOS-HERRERA, a/k/a Mario Alberto Peralta-Del
Castillo, a/k/a Gustava De La Garza-Herrera, a/k/a Gustavo
De La Garza-Herrera,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:09-cr-00106-JBF-1)


Submitted:   November 17, 2010            Decided:   December 3, 2010


Before WILKINSON and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Keith Loren
Kimball, Assistant Federal Public Defender, Caroline S. Platt,
Research and Writing Attorney, Norfolk, Virginia, for Appellant.
Neil H. MacBride, United States Attorney, William D. Muhr,
Assistant United States Attorney, Emily Sowell, Third-Year Law
Student, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Humberto Palacios-Herrera was convicted of illegally

reentering the United States after having been convicted of a

felony and deported, in violation of 8 U.S.C. § 1326(a), (b)(1)

(2006).   The district court sentenced him to seventy-two months

in prison.

           Palacios-Herrera      contends     that     the   admission     of    a

warrant of deportation into evidence violated the Confrontation

Clause of the Sixth Amendment.        He also asserts that the warrant

contains the observations of law enforcement officers and thus

cannot be admitted pursuant to Fed. R. Evid. 803(8)(B).

           We     review     evidentiary      rulings        implicating        the

Confrontation Clause de novo.             United States v. Abu Ali, 528

F.3d 210, 253 (4th Cir. 2008), cert. denied, 129 S. Ct. 1312

(2009).   The Confrontation Clause bars “admission of testimonial

statements of a witness who did not appear at trial unless he

was   unavailable   to     testify,   and   the   defendant      had   a   prior

opportunity for cross-examination.”          Crawford v. Washington, 541

U.S. 36, 53-54 (2004).         “As Crawford and later Supreme Court

cases   make    clear,   a   statement    must    be   ‘testimonial’       to   be

excludable under the Confrontation Clause.”                  United States v.

Udeozor, 515 F.3d 260, 268 (4th Cir. 2008) (citing Davis v.

Washington, 547 U.S. 813 (2006)).            Documents “created for the

administration of an entity’s affairs and not for the purpose of

                                      2
establishing         or    proving            some    fact    at    trial     .     .    .     are    not

testimonial.”         Melendez-Diaz v. Massachusetts, 129 S. Ct. 2527,

2539-40 (2009).

              A warrant of deportation is “not made in anticipation

of    litigation[.]            .    .    .    [I]t    is    simply    a     routine,          objective

cataloging of an unambiguous factual matter.”                                 United States v.

Bahena-Cardenas,           411          F.3d    1067,      1075    (9th      Cir.       2005).         We

conclude that the warrant of deportation is nontestimonial and

therefore “not subject to the requirements of the Confrontation

Clause.”      See United States v. Burgos, 539 F.3d 641, 645 (7th

Cir. 2008) (collecting cases).                             Therefore, the district court

did    not    err     in       admitting          the      warrant     of    deportation             into

evidence.

              We further find that the district court did not abuse

its   discretion          in       admitting         the   warrant     pursuant          to    Fed.    R.

Evid. 803(8)(B).                   Rule 803(8)(B) creates an exception to the

hearsay      rule     for          public       records      and     reports      setting        forth

“matters observed pursuant to a duty imposed by law as to which

matters      there    was          a    duty    to     report,     excluding,           however,       in

criminal cases matters observed by police officers and other law

enforcement personnel.”                      Fed. R. Evid. 803(8)(B).

              As noted above, the warrant of deportation in question

consisted     of     the       routine,          objective        cataloging        of    a     factual

matter.       Further, the warrant and notations have “none of the

                                                      3
features      of    the    subjective     report    made    by    a    law    enforcement

official in an on-the-scene investigation, which investigative

reports    lack      sufficient       guarantees    of    trustworthiness            because

they are made in an adversary setting and likely to be used in

litigation.”          United States v. Hernandez-Rojas, 617 F.2d 533,

535    (9th    Cir.       1980);    see   also     United     States      v.       Agustino-

Hernandez, 14 F.3d 42, 43 (11th Cir. 1994).

               Finally, Palacios-Herrera contends that his sentence

is unreasonable.           We review a sentence for reasonableness under

an abuse of discretion standard.                    Gall v. United States, 552

U.S. 38, 51 (2007).              The first step in this review requires us

to    ensure       that    the     district    court     committed       no       signficant

procedural error, such as improperly calculating the guideline

range,    failing         to   consider      the   18    U.S.C.       § 3553(a)       (2006)

factors, or failing to adequately explain the sentence.                               United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).                               Next, we

review the substantive reasonableness of the sentence, examining

“the totality of the circumstances to see whether the sentencing

court abused its discretion in concluding that the sentence it

chose satisfied the standards set forth in § 3553(a).”                                United

States v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

On    appeal,       we    presume     that     a   sentence      within       a     properly

calculated         guideline     range    is   reasonable.        United          States   v.

Allen, 491 F.3d 178, 193 (4th Cir. 2007).

                                               4
            We   have    reviewed    the     record    and   Palacios-Herrera’s

claims     and   find      that   his      sentence     is   procedurally        and

substantively       reasonable.            The    district     court     properly

calculated the sentencing range under the advisory guidelines,

addressed the relevant § 3553(a) factors, and imposed a sentence

in the middle of the sentencing range.                Palacios-Herrera’s claim

that the court erred in “double counting” his prior conviction

for a base offense level and a criminal history category is

without merit.       See United States v. Crawford, 18 F.3d 1173,

1174 (4th Cir. 1994).             Further, we reject Palacios-Herrera’s

assertion    that       his   sentence       is   unreasonable       because    the

guideline under which he was sentenced is not based on empirical

study conducted by the Sentencing Commission.                See United States

v. Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir.), cert.

denied, 130 S. Ct. 192 (2009).

            We accordingly affirm the conviction and sentence.                   We

dispense    with    oral      argument     because     the   facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                         5